DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-15) in the reply filed on January 3rd, 2022 is acknowledged.
Claims 16-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 3rd, 2022.
Priority
This application claims the benefit of priority from US Provisional Applications 62/869,372; 62/869,377; and 62/869,391 each filed on July 1st, 2019.
Information Disclosure Statement
The information disclosure statements each filed on March 3rd, 2021 have been considered. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in figure 9A reference number 902.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 lines 7-8 recite “a frustoconical ferrule receiving surface , terminating the lead channel, adjacent optical; and;”, but should recite “a frustoconical ferrule receiving surface , terminating the lead channel, adjacent the optical window; and”
Appropriate correction is required.
Claim Interpretation
Claim 1 line 1 recites: “a percutaneous lead for a pulse generator”. Examiner has interpreted this limitation as an intended use limitation, meaning that the claim pertains to a percutaneous lead that is intended to be used with a pulse generator. A pulse generator is not a 
Claim Rejections - 35 USC § 112









The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 line 1 recites “wherein the pulse generator further comprises”. The pulse generator as currently written in claim 1 is a functional limitation and is not a required structural component of the claim. The subsequent structural recitation in claim 13 renders the claim indefinite because it is unclear whether the pulse generator is a required structural component or a functional component of the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chabrol et al. (US 2018/0154152 A1) herein after Chabrol in view of Lu et al. (2015/0093082 A1) herein after Lu.
Regarding claim 1, Chabrol teaches a percutaneous lead for a pulse generator (DBS probe 16 of Figs. 7A-7B) comprising: 
a flexible lead body (fig. 2 and paragraph [0007]: a flexible electrically-insulating cylindrical longilineal probe body 18), incorporating a stylet channel (fig. 7A and paragraph [0011] and tube 26 to allow the introduction during the surgery of a metallic stiffener), and having an internal surface (internal surface of tube 26, Fig. 7A) and an external surface (fig. 7A: external surface of tube 26), and having a distal end (fig. 2 distal end having assembly 20) and a proximal end (fig. 2 proximal end having assembly 22); 
an optical transmission section (fig. 7A-7B portion of body 18 defined by cap 30, Fig. 7A-7B), having an optical fiber diffuser cavity (Para [0064] and fig. 7A: the end of at the distal end (fig. 2 cap 30 at the distal end of body 18); 
a set of electrodes (Para [0011] and figs. 3 and 7 electrodes 20a-d), positioned adjacent the optical transmission section (Fig. 3 and 7), fixed to the external surface (Para [0011] electrically-conductive cylinders surrounding an outer surface of probe body 18); 
an anchor ring (Para [0069] and fig. 7A: proximal contact 22d; when the proximal portion of probe 16 is introduced into channel 64, the contacts of the probe and of the channel respectively come into contact, the probe being then locked in position by a locking part 68 of housing 60; thus contact 22d is anchored to housing 60) positioned at the proximal end (Fig. 7A), fixed to the external surface (fig. 7A and Para [0013]: contact 22d is a cylinder enclosing an outer proximal surface of probe body 18);
a set of contacts, adjacent to the anchor ring (Para [0013] and fig. 7A: contacts 22a-c); 
a set of conductors incorporated into the flexible lead body (Para [0012] “An assembly 28 of electrically-insulated conductive wires 28a, 28b, 28c, 28d is wound around tube 26”);
wherein at least one contact, of the set of contacts, is electrically connected to at least one electrode of the set of electrodes by a conductor of the set of conductors (Para [0012]: assembly 28 of electrically-insulated conductive wires 28a, 28b, 28c, 28d 
an optical fiber (Para [0064] and fig. 7A: optical fiber 50), terminated in a radial light dispersion section (Para [0064] and fig. 7A: distal end of fiber 50 transmitting electromagnetic radiation across plug 30), positioned in the stylet channel (Para [0064] and fig. 7A: optical fiber 50 removably introduced into and all the way to the end of the channel of the probe); 
wherein the radial light dispersion section is positioned in the optical fiber diffuser cavity (Para [0064] and figs. 7A and 7Bthe end of optical fiber 50, advantageously previously cleaved, also being in contact with the end of the central channel, positioned in cap 30); and
a cylindrical ferrule, positioned on the optical fiber (Para [0074] “For example, a proximal portion of fiber 50 is glued in a concentric channel machined in a ceramic or steel ferrule having a calibrated diameter (e.g. standard diameters between 1.25 and 2.5 mm) to guarantee a good repeatability of the positioning during the connection in an optical feedthrough (receptacle) for coupling to a laser source”).
Chabrol does not explicitly teach that the cylindrical ferrule has a frustoconical centering surface. 
However, in an analogous optical connector system, Lu discloses a ferrule assembly (fig. 2: ferrule assembly 20 and ferrule 22) having a frustoconical centering surface 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cylindrical ferrule of the optical fiber of Chabrol to have a frustoconical centering surface as disclosed by Lu as a way to provide a tapered inward design for ease of installation of the optical fiber (Lu Para [0024]).
Regarding claim 2, Chabrol further teaches wherein the anchor ring is positioned proximal to the set of contacts (Para [0010] “an assembly 22 of power supply contacts 22a, 22b, 22c, 22d arranged in a proximal portion of body 18” and fig. 7A: 22d).
Regarding claim 7, Chabrol further teaches wherein the optical fiber is removable from the stylet channel (Para [0064] “an optical fiber 50 removably introduced into and all the way to the end of tight central channel 28 of the probe, the end of optical fiber 50”).
Regarding claim 8, Chabrol further teaches wherein the optical fiber further comprises a polymethylmethacrylate material (Para [0037] “any other waveguide (silicone, PMMA, Silica-silica) having a diameter smaller than or equal to 500 micrometers”).  
Regarding claim 11, Chabrol further teaches wherein the set of conductors is radially positioned in the lead body, between the internal surface and the external surface (Para [0012] “An assembly 28 of electrically-insulated conductive wires 28a, 28b, 28c, 28d is wound around tube 26, respectively welded to electrodes 20a, 20b, 20c, 20d and to contacts 22a, 22b, 22c, 22d, and embedded in the material of probe body 18” and figs. 3 and 4).
Regarding claim 12, Chabrol further teaches the flexible lead has a lead external diameter (Para [0008] “a flexible electrically-insulating cylindrical longilineal probe body 18, of small diameter, typically 1.3 mm”) and a stylet channel diameter (Para [0011] “a hollow tube 26, void of material, which extends all along the length of body 18, and having a diameter the ferrule has a ferrule exterior diameter (Para [0074] “a proximal portion of fiber 50 is glued in a concentric channel machined in a ceramic or steel ferrule having a calibrated diameter (e.g. standard diameters between 1.25 and 2.5 mm)”); and wherein the ferrule exterior diameter is greater than the stylet channel diameter (Para [0074] “a proximal portion of fiber 50 is glued in a concentric channel machined in a ceramic or steel ferrule having a calibrated diameter (e.g. standard diameters between 1.25 and 2.5 mm)”), but does not explicitly teach that the ferrule exterior diameter is lesser than the lead exterior diameter.  
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ferrule exterior diameter to be lesser than the lead exterior diameter because doing so would only change the relative dimensions of the prior art and would not cause the lead to perform differently. See MPEP 2144.04 Section IV A [In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)].
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chabrol in view of Lu, as applied to claim 1, and further in view of Desai (US 2009/0192580 A1).
Regarding claim 3, Chabrol in view of Lu disclose the lead of claim 1, but do not explicitly disclose a low friction surface adjacent the internal surface.
However, in a similar medical electrical lead system, Desai discloses a low friction surface adjacent the internal surface 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Chabrol in view of Lu to further include a low friction surface adjacent the internal surface as disclosed by Desai because doing so provides a lubricous coating that allows for ease of insertion of tools into the lumen. 
Regarding claim 4, Chabrol in view of Lu disclose the lead of claim 1, but do not explicitly disclose a low friction surface adjacent the external surface. 
However, in a similar medical electrical lead system, Desai discloses a low friction surface adjacent the external surface (Para [0027] “a lead body 12 may include a parylene coating disposed over the outer surface of the lead body 12 and a parylene coating disposed over the inner surface of one or more lumens 60 located in the lead body”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Chabrol in view of Lu to further include a low friction surface adjacent the external surface as disclosed by Desai because doing so provides a lubricous coating that allows for ease of insertion of tools into the lumen.
Regarding claim 5, Chabrol in view of Lu and Desai disclose the lead of claim 3, but do not explicitly disclose that the low friction surface is polytetrafluoroethylene (PTFE). 
However, Desai discloses that Parylene is a replacement material for a PTFE material (Para [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Chabrol in view of Lu .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chabrol in view of Lu, as applied to claim 1, and further in view of Fabian et al. (US 2005/0069272 A1) herein after Fabian.
Regarding claim 6, Chabrol in view of Lu disclose the lead of claim 1, and Chabrol further teaches that the optical fiber has a coating (Para [0067]), the combination does not explicitly disclose wherein the optical fiber further comprises a low friction exterior surface.
However, in a similar optical fiber arrangement, Fabian discloses wherein the optical fiber further comprises a low friction exterior surface (Para [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the optical fiber of Chabrol in view of Lu to further include a low friction exterior surface as disclosed by Fabian as a way to aid in insertion of the lead. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chabrol in view of Lu as applied to claim 1 above, and further in view of Gmeiner et al. (US 2018/0344130 A1) herein after Gmeiner.
Regarding claim 9, Chabrol in view of Lu disclose the lead of claim 1, but do not explicitly disclose that the optical fiber includes an internally reflective tip, adjacent the radial light dispersion section. 
However, in a similar optical probe, Gmeiner discloses wherein the optical fiber includes an internally reflective tip (Para [0016] “the optical probe tip structure further comprises a reflective surface for redirecting at least one of the optical illumination and the optical response”), adjacent the radial light dispersion section (fig. 11 reflective tip section 1142 is adjacent to aperture/peripheral window 1144).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the optical fiber of Chabrol in view of Lu to further include an internally reflective tip, adjacent the radial light dispersion section as disclosed in Gmeiner, which provides the benefit of characterizing the surrounding tissue down a singular axis as well as around a full periphery of a given tissue region (Gmeiner Para [0112]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chabrol in view of Lu and Gmeiner as applied to claim 9 above, and further in view of Yamauchi et al. (US 2004/0175080 A1) herein after Yamauchi.
  Regarding claim 10, Chabrol in view of Lu and Gmeiner disclose the lead of claim 10, but do not explicitly disclose that the internally reflective tip is comprised on a non-metallic reflective coating. 
However, in an optical link device, Yamauchi discloses a wavelength absorbing material formed as a thin-film with silicon dioxide and titanium dioxide (Para [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the reflective tip of Chabrol in view of Lu and Gmeiner to include a non-metallic material as disclosed by Yamauchi because . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chabrol in view of Lu as applied to claim 1 above, and further in view of Wolf, II (US 2014/0330341 A1) herein after Wolf.
Regarding claim 13, Chabrol in view of Lu disclose the lead of claim 1, and Chabrol further discloses a pulse generator (fig. 6 electric stimulator 40), the pulse generator further comprises: a housing (fig. 6” electric stimulator 40 inherently contains a housing). Chabrol in view of Lu do not explicitly disclose a header, adjacent the housing, having a lead channel; an optical window, positioned in the housing, adjacent the lead channel; the housing supporting a set of optical components adjacent the optical window; the header further comprising a lead channel having an optical axis. 
However, in a similar optical based stimulation system Wolf discloses 
the pulse generator (pulse generator 32) further comprises: a housing (fig. 5c: case 560); 
a header (fig. 5C: epoxy header 552), adjacent the housing (fig. 5c: epoxy header is adjacent and abuts the case 560), having a lead channel (fig. 5C: cavity 557); 
an optical window (fig. 5C: NIR-transparent hermetic barrier “barrier” 562), positioned in the housing (fig. 5C: barrier 562 is within case 560), adjacent the lead channel (fig. 5C: barrier 562 is next to cavity 557); 
the housing supporting a set of optical components adjacent the optical window
the header further comprising a lead channel having an optical axis (fig. 5C: cavity 561).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Chabrol in view of Lu to further include a header, adjacent the housing, having a lead channel; an optical window, positioned in the housing, adjacent the lead channel; the housing supporting a set of optical components adjacent the optical window; the header further comprising a lead channel having an optical axis as a way to provide a positionally sensitive stimulation system that provides optimal stimulation based on changing lead position within the body (Wolf: Para [0016]). 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chabrol in view of Lu and Wolf as applied to claim 13 above, and further in view of Kane et al. (US 2008/0077190 A1) herein after Kane.
Regarding claim 14, Chabrol in view of Lu and Wolf disclose the lead of claim 13 but do not explicitly disclose wherein the header further comprises: a radial anchor screw positioned in the header, adjacent the anchoring ring; and, wherein advancing the radial anchor screw anchors the lead body in the lead channel.
However, in a similar optical stimulation system, Kane discloses wherein the header further comprises: a radial anchor screw positioned in the header (Para [0058] “A fastening port 964 is disposed within the housing 956 and serves to facilitate the use of a fastener, such as a set screw, to secure the lead within the cavity”), adjacent the anchor ring (fig. 15 sealing rings 968); and, wherein advancing the radial anchor screw anchors the lead body in the lead channel
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Chabrol in view of Lu and Wolf to further include wherein the header further comprises: a radial anchor screw positioned in the header, adjacent the anchoring ring; and, wherein advancing the radial anchor screw anchors the lead body in the lead channel as disclosed by Kane as a way to secure the lead in place and to prevent bodily fluids from entering the cavity. 
Regarding claim 15, Chabrol in view of Lu, Wolf, and Kane disclose the lead of claim 14, and Wolf further discloses the lead channel further comprises a plurality of toroidal header connections (fig. 5C: spring loaded connector 556); and at least one contact of the set of contacts is in electrical contact with at least one toroidal header connection of the plurality of header connections (Para [0090] “spring loaded connectors 556 which are electrically connected to the pulse generator and sender unit”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Chabrol in view of Lu, Wolf, and Kane to further include the lead channel further comprises a plurality of toroidal header connections; and at least one contact of the set of contacts is in electrical contact with at least one toroidal header connection of the plurality of header connections as disclosed by Wolf as a way to secure the lead in place and to prevent bodily fluids from entering the cavity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yokoyama (US 2016/0341899 A1) relates to an optical fiber holding module that includes a ferrule.
Sloan (US 2007/0100398 A1) relates to a neural stimulation system and optical monitoring system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792  

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792